Citation Nr: 0828570	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased initial ratings for diabetic ulcers 
of the feet, currently evaluated as 10 percent disabling, 
bilaterally.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from prior rating decisions of Department of 
Veteran's Affairs (VA) Regional Offices (RO) in Waco, Texas, 
and St. Petersburg, Florida, that denied the veteran's claims 
for increased initial ratings for diabetic ulcers of the 
feet, currently evaluated as 10 percent disabling, 
bilaterally.

In July 2005, the veteran requested a formal hearing before a 
Decision Review Officer (DRO) at the RO, but he withdrew this 
request in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a review of 
the record shows that additional development is needed prior 
to the Board's adjudication of the claims.

The veteran's diabetic foot ulcers are currently rated as 10 
percent disabling, bilaterally, under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7826, which pertains to primary 
cutaneous vasculitis.  Under this code, a 10 percent rating 
is warranted where there are recurrent debilitating episodes 
occurring one to three times during the past twelve months, 
and requiring intermittent systemic immunosuppressive therapy 
for control.  A 30 percent rating is warranted where there 
are recurrent debilitating episodes occurring at least four 
times during the past twelve months, and requiring 
intermittent systemic immunosuppressive therapy for control.  
A 60 percent rating is warranted where there are recurrent 
debilitating episodes occurring at least four times during 
the past twelve months despite continuous immunosuppressive 
therapy.  In addition, DC 7826 directs VA to rate vasculitis 
as disfigurement of the head, face or neck, pursuant to DC 
7800, or scars, under DCs 7801, 7802, 7803, 7804, or 7805, 
depending upon the predominant disability.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran was last afforded a VA foot examination in March 
2007, at which time his diabetic foot ulcers were found to 
require constant systemic treatment in the form of antibiotic 
creams, but no treatment involving corticosteroids or 
immunosuppressive medications over the previous 12-month 
period.  

In statements dated in February 2008 and June 2008, the 
veteran indicated that his service-connected disabilities had 
worsened since the time of his last VA examination, noting 
specifically that he had experienced at least four 
debilitating episodes in the past 12 months that required 
systemic immunosuppressive therapy.  In support of his 
contention, the veteran submitted private medical records 
showing that he underwent surgery to treat the symptoms of 
his diabetic foot ulcers in May 2007, August 2007, November 
2007, and February 2008.  

Because the veteran reported and provided medical evidence 
indicating that his diabetic foot ulcers may have worsened 
since the most recent examination in March 2007, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of those 
service-connected disabilities.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

In addition, there appear to be outstanding treatment records 
pertaining to the veteran's diabetic foot ulcers.  In April 
2008, VA, through authorization provided by the veteran, 
obtained treatment records from his private podiatrist.  The 
records, dated from February 14, 2008 through April 8, 2008, 
show that the veteran had surgery on his right and left feet 
in February 2008 and afterwards had received significant 
post-operative treatment.  The most recent post-operative 
treatment record, dated April 8, 2008, indicated that the 
veteran had a well-healed surgical wound on the plantar 
aspect of his right foot, but that the wound on the plantar 
aspect of his left foot had not completely healed.  It 
further noted that veteran was scheduled to come back for 
clinical reevaluation in two weeks, at which time a 
radiographic evaluation was to be undertaken.  Significantly, 
however, the records of that upcoming clinical evaluation 
have not yet been associated with the veteran's claims file.  
As VA is on notice that there are additional private 
treatment records dated after April 8, 2008, that may be 
applicable to the appellant's claim and because records have 
not yet been requested, they should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file 
private medical records dated from 
April 8, 2008 to the present from 
Robert T. Hoover, III, DPM, at Foot and 
Ankle Associates of Florida.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  Then schedule the veteran for a VA 
foot examination to determine the 
nature, extent, severity and 
manifestations of his service-connected 
bilateral diabetic foot ulcers.  The 
claims folder should be made available 
to and reviewed by the examiner, and 
the examiner should indicate that the 
file was reviewed.  The examiner should 
specifically address the following:

a.	Specify the location and extent of 
the veteran's diabetic foot ulcers, in 
terms of a percentage of the body and a 
percentage of exposed area.  
Measurements and concise descriptions 
of overall and specific involvement 
should be provided.  If, when examined, 
the foot ulcers are not at a stage 
identified by the veteran as one of his 
more debilitating, the status at the 
time of the examination should be 
compared to other evidence of record 
including the veteran's comments in 
that regard.

b.	Note the extent that the veteran's 
diabetic foot ulcers involve 
disfigurement, if at all.  Scarring due 
to those diabetic foot ulcers, if any, 
should be described in detail.  Take 
into any account flare-ups the veteran 
may have experienced during the past 
year.

c.	Clarify the nature of any current 
medications, topical or otherwise, 
which the veteran takes to control the 
symptoms of his diabetic foot ulcers.  
The frequency that immunosuppressive 
drugs have been required during the 
past 12-month period should be 
described in detail. 

3.  Then, readjudicate the claim.  If 
the benefits sought on appeal are not 
granted in full, a supplemental 
statement of the case should be issued 
and the veteran provided an opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

